Sherwin, J.
The abstract filed by the appellant does not purport to contain any part of the evidence introduced by the State in support of the indictment, nor does it purport to contain all of the evidence offered by the defendant. The statement therein that it contains all of the evidence necessary to a determination of the questions relied upon by the appellant for a reversal of the case is denied by the State, and no amendment to the abstract or certification of the evidence has been made by the appellant, nor is the case argued by the State. We have frequently held that, where the record does not show that all of the material evidence is before üs, we must presume that the instructions and rulings upon the introduction of evidence were correct, and that we cannot review the case for the purpose of determining whether they were or not. State v. Wyatt, 76 Iowa, 328; State v. Hogan, 81 Iowa, 747; State v. Kuhner, 77 Iowa, 250. Upon the cross-examination of some of the appellant’s witnesses the county attorney asked questions to which objections that they were incompetent and not .proper cross-examination were sustained, and we must, of *501course, presume that these rulings were right. But we see nothing in the character of the questions asked or in the method of examination which demands a reversal of the case. It is therefore affirmed.